            Case: 3:19-cv-00198-NBB-RP Doc #: 1 Filed: 09/04/19 1 of 4 PageID #: 1



                                UNITED STATES DISTRICT COURT
 1                             NORTHERN DISTRICT OF MISSISSIPPI
                                      OXFORD DIVISION
 2

 3    STEPHANIE BURNS,                                 )
                                                       )
 4                       Plaintiff,                    ) PLAINTIFF’S COMPLAINT AND
                                                       ) DEMAND FOR JURY TRIAL
 5                        – vs –                       )
                                                       )
 6    CENTRAL PORTFOLIO CONTROL INC.,                  )    3:19-CV-198-NBB-RP
                                                       )
 7                      Defendant.                     )
 8
                                              COMPLAINT
 9
            NOW COMES Plaintiff, STEPHANIE BURNS (“Plaintiff”), through her attorneys,
10
     hereby alleges the following against Defendant, CENTRAL PORTFOLIO CONTROL INC.
11
     (“Defendant”):
12
                                            Nature of the Action
13
         1. This action is brought by Plaintiff pursuant to the Fair Debt Collection Practices Act, 15
14
            U.S.C. § 1692 et seq. (“FDCPA”).
15

16                                                Parties

17       2. Plaintiff is a natural person residing, in the city of Ashland, County of Benton,

18          Mississippi and is otherwise sui juris.

19       3. Plaintiff is allegedly obligated to pay a debt and is a consumer as defined by 15 U.S.C. §
20          1692a(3).
21
         4. Defendant is a Minnesota corporation conducting business in the state of Mississippi,
22
            and has its principal place of business in Minnetonka, Minnesota.
23
         5. Defendant is a debt collector as defined by 15 U.S.C. § 1692a(6), and sought to collect a
24
            consumer debt from Plaintiff.
25


                                                      -1-

                                         PLAINTIFF’S COMPLAINT
        Case: 3:19-cv-00198-NBB-RP Doc #: 1 Filed: 09/04/19 2 of 4 PageID #: 2



     6. Defendant acted though its agents, employees, officers, members, directors, heirs,
 1
        successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers.
 2

 3                                    Jurisdiction and Venue

 4   7. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

 5      actions may be brought and heard before “any appropriate United States district court

 6      without regard to the amount in controversy.”
 7   8. Because Defendant conducts business in Mississippi, personal jurisdiction is established.
 8
     9. Venue is proper in the United States District Court Northern District of Mississippi
 9
        pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within this District and a
10
        substantial part of the events or omissions giving rise to the herein claims occurred
11
        within this District.
12
                                        Factual Allegations
13
     10. On or around February 11, 2019, Defendant placed a collection call to Plaintiff seeking
14
        and demanding payment for an alleged consumer debt.
15

16   11. Plaintiff’s alleged debt arises from transactions for personal, family, and household

17      purposes.

18   12. Defendant called Plaintiff’s number at (662) XXX-7440.

19   13. On or around February 11, 2019, Defendant left a voicemail message on Plaintiff’s
20      answering machine.
21
     14. In the voicemail message, Defendant failed to meaningfully disclose the nature of the
22
        call or state that the call was from a debt collector.
23
     15. Rather, in the voicemail message, Defendant stated, “We have an important tax season
24
        message”, a statement that obfuscated the true purpose of the telephone call and failed to
25


                                                 -2-

                                      PLAINTIFF’S COMPLAINT
        Case: 3:19-cv-00198-NBB-RP Doc #: 1 Filed: 09/04/19 3 of 4 PageID #: 3



        put Plaintiff on notice that the call was from a debt collector.
 1
     16. In the voicemail message, Defendant directed Plaintiff to call back telephone number
 2

 3      (888) 250-2792, which is a number that belongs to Defendant.

 4   17. In the voicemail message, Defendant failed to disclose the purpose of its call was to

 5      collect a debt allegedly owed by Plaintiff.

 6   18. Defendant is using false, deceptive and misleading means in connection with attempting
 7      to collect a debt by not identifying the purpose of its phone calls or that they are an
 8
        attempt to collect a debt.
 9
                                     FIRST CAUSE OF ACTION
10
              DEFENDANT VIOLATED THE FDCPA 15 U.S.C. § 1692 et seq.
11
     19. Plaintiff repeats and incorporates by reference into this cause of action the allegations set
12
        forth above at Paragraphs 1-18.
13
     20. Defendant’s violations of the FDCPA include, but are not limited to, the following:
14
         a. Defendant violated §1692(d) of the FDCPA by engaging in conduct of which the
15

16           natural result is the abuse and harassment of the Plaintiff;

17      b.    Defendant violated §1692(d)(6) of the FDCPA by placing a telephone call without

18            meaningfully disclosing its identity;

19       c. Defendant violated §1692(e) of the FDCPA by any other false, deceptive, or
20           misleading representation or means in connection with the debt collection; and
21
         d. Defendant violated §1692(e)(11) of the FDCPA by failing to contain the
22
             warning: This is an attempt to collect a debt… communication is from a debt
23
             collector.
24
                                      PRAYER FOR RELIEF
25


                                                 -3-

                                       PLAINTIFF’S COMPLAINT
            Case: 3:19-cv-00198-NBB-RP Doc #: 1 Filed: 09/04/19 4 of 4 PageID #: 4



     WHEREFORE, Plaintiff prays that judgment be entered against Defendant for the following:
 1
                                        FIRST CAUSE OF ACTION
 2

 3       21. Statutory damages of $1000.00 pursuant to 15 U.S.C. § 1692k;

 4       22. Reasonable attorneys’ fees, costs pursuant to 15 U.S.C. § 1692k; and

 5       23. Awarding such other and further relief as may be just, proper and equitable.

 6                                        JURY TRIAL DEMAND
 7       24. Plaintiff demands a jury trial on all issues so triable.
 8
                                                    RESPECTFULLY SUBMITTED,
 9

10
            Dated: August 2, 2019                   By: /s/ Wesley H. Blacksher
11                                                      Wesley H. Blacksher (MS Bar No. 103026)
                                                        WESLEY H. BLACKSHER, LLC
12                                                      3763 Professional Parkway
                                                        Mobile, Alabama 36609
13                                                      Tel: (251) 432-1010
                                                        Fax: (251) 343-2344
14
                                                        Email: blacksherlaw@gmail.com
15

16

17

18

19

20

21

22

23

24

25


                                                      -4-

                                           PLAINTIFF’S COMPLAINT
